Citation Nr: 9900242	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right fifth 
finger disability.

2.  Entitlement to service connection for a left fifth finger 
disability.

3.  Entitlement to a disability evaluation in excess of 
10 percent for a status post anterior cruciate ligament 
reconstruction of the left knee.

4.  Entitlement to a disability evaluation in excess of 
10 percent for a ruptured biceps muscle of the right (major) 
arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985 and November 1986 to December 1993.

In an October 1994 rating decision, the regional office (RO) 
denied the claim for service connection for a right knee 
disability.  In the February 1998 supplemental statement of 
the case, a hearing officer addressed the issue of 
entitlement to service connection for a right knee 
disability, but determined that there was no basis for 
granting service connection for a right knee disability, 
claimed secondary to the service-connected left knee 
disability, as there was no evidence of a chronic right knee 
disability.  In October 1998, the veteran submitted a notice 
of disagreement with respect to the denial of service 
connection for a right knee disability, claimed secondary to 
the service-connected left knee disability.  This matter is 
referred to the RO for appropriate action.

The issues of entitlement to a disability evaluation in 
excess of 10 percent for a status post anterior cruciate 
ligament reconstruction of the left knee and entitlement to a 
disability evaluation in excess of 10 percent for a ruptured 
biceps muscle of the right (major) arm are addressed in the 
Remand portion of this decision.

At his hearing before a Member of the Board of Veterans 
Appeals (Board) in October 1998, the veteran submitted 
additional medical evidence, along with a statement waiving 
RO consideration of this additional evidence.  Accordingly, 
the evidence has been considered by the Board in this 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his bilateral fifth finger 
disabilities were aggravated as a result of his second period 
of service.  He states that the pain in both fingers 
increased during his final three years of service.  He 
reports that he experienced a loss of grip strength.  He 
states that actions such as lifting, pulling, gripping, 
typing, and playing the piano became painful.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the evidence supports the claims 
for service connection for the residuals of arthritis of the 
proximal interphalangeal joints of the right little finger 
and the left little finger.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellants appeal.

2.  In February 1993, a Medical Board observed that the 
veteran had bilateral little finger proximal interphalangeal 
joint arthritis that had most likely existed prior to 
service, but had been aggravated by service.



CONCLUSIONS OF LAW

1.  Arthritis of the right little finger proximal 
interphalangeal joint was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

2.  Arthritis of the left little finger proximal 
interphalangeal joint was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of Department of Veterans Affairs (VA) to assist 
the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. § 5107(a).


I.  Factual Background

Service medical records reveal that, upon examinations in 
August 1981 and December 1982, it was determined that there 
were no sequelae from the 1979 fracture of the fifth digit of 
the veterans right hand.  Upon enlistment examination in 
August 1986, deformities of both little fingers were 
observed.  The veteran reported that he had broken both 
fingers at age 12.  He stated that the right little finger 
had been surgically fused.  Examination revealed that the 
right little finger was floppy, but flexed well.  There 
was a flexion deformity of the distal interphalangeal joint 
of the left little finger, but the finger functioned well.  
X-rays of the right little finger revealed a shortened 
proximal phalanx with an articulating pointed end and a 
deformed concave proximal end of the middle phalanx.  In 
March 1991, the right fifth finger was surgically fused.  
Upon examination in April 1992, the veteran complained of 
pain and locking of the left little finger.  He reported that 
he experienced right little finger pain when the finger was 
hit by or on something.  The examiner observed that the 
right fifth finger locked in extension and flexion secondary 
to the fusion.  A Hunter rod was placed in the right little 
finger in May 1992.  In August 1992, the veteran underwent an 
extensor tenodesis following a finding of pseudarthrosis at 
the proximal interphalangeal joint of the right little 
finger, with an inability to extend the proximal 
interphalangeal or distal interphalangeal joints.

Upon Medical Board evaluation in February 1993, examination 
of the right little finger revealed a flexion contracture of 
the proximal interphalangeal joint to 10 degrees and the 
distal interphalangeal joint to 50 degrees.  There was no 
active extension of the proximal interphalangeal joint or 
distal interphalangeal joint.  Flexion was essentially 
normal.  X-rays revealed a resection arthroplasty of the 
proximal interphalangeal joint of the right little finger, 
with early traumatic arthritis of the right radiocarpal 
joint.  Examination of the left upper extremity revealed a 
dorsally and ulnarly subluxed proximal interphalangeal joint 
of the left little finger with a severely decreased range of 
motion.  X-rays revealed dorsal and ulnar subluxation of a 
severely degenerated left little finger proximal 
interphalangeal joint.

The Medical Board observed that the veteran had bilateral 
little finger proximal interphalangeal joint arthritis that 
had most likely existed prior to service, but had been 
aggravated by service.  It was noted that the right little 
finger had undergone several reconstructive attempts and now 
exhibited severe ankylosis.  It was further noted that the 
grip strength of the right hand was decreased secondary to 
the little finger disability and radiocarpal arthritis.  The 
Medical Board diagnosed traumatic arthritis of the right 
little finger proximal interphalangeal joint, status post 
resection arthroplasty with severe ankylosis.  In addition, 
the Medical Board diagnosed traumatic arthritis of the left 
little finger proximal interphalangeal joint with chronic 
subluxation, existing prior to service, service aggravated.

In April 1994, a VA examiner observed that the right little 
finger was fused and immobile and the left little finger was 
deformed and immobile.  Upon VA examination in May 1994, 
examination revealed gross deformities of both fifth fingers.  
X-rays revealed an absence of the distal half of the proximal 
phalanx of the right fifth finger and a dislocation of the 
proximal interphalangeal joint of the left fifth finger.  The 
examiner diagnosed symptomatic residuals of the loss of the 
distal half of the proximal phalanx of the right fifth finger 
and symptomatic chronic dislocation of the proximal 
interphalangeal joint of the left fifth finger.

VA clinical records reveal that the veteran sought follow-up 
treatment for his left little finger amputation in February 
1996.  It was noted that both little fingers had been removed 
because of severe deformity, resulting in decreased width of 
the hands and decreased grip strength bilaterally.

At his January 1997 hearing at the RO, the veteran testified 
that he had injured his fingers at age 12, but that he had 
not experienced problems with his hands during his first 
period of service.  He stated that the fingers had started to 
lock up during his second period of service.  He reported 
that he had experienced problems with finger jamming while 
working as a patrol and supply specialist.  He stated that he 
had had the fingers amputated in May 1994.

At his October 1998 hearing at the Board, the veteran 
testified that he had jammed both little fingers at 
approximately age 12, resulting in a deformed look.  He 
stated that the right little finger had been fused at age 19, 
but that the fusion had been broken when a friend had stepped 
on his hand.  The veteran testified that he had been able to 
perform his job and participate in physical training without 
significant problems until 1990.  He reported that his left 
little finger had started to lock up and hurt because of the 
abuse of hitting things, getting caught in nets, or putting 
on gloves.  He stated that he had had the fingers amputated 
after leaving service because he had been unable to function.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis if manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1111, 1132 
(West 1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1998).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).



III.  Analysis

The veteran has reported that he injured the little fingers 
of both hands at age 12.  The service medical records from 
the veterans first period of active service are silent for 
complaints, treatment, or medical findings with respect to 
the little fingers, other than the notation that there were 
no sequelae from the 1979 fracture of the fifth digit of the 
veterans right hand.  Although deformities of both small 
fingers were observed upon enlistment examination in August 
1986, there is no indication complaints, treatment, or 
medical findings with respect to the little fingers until 
1991.  In October 1998, the veteran testified that he had 
been able to perform his job and participate in physical 
training without significant problems until 1990.

Notably, the service medical records reveal that, in February 
1993, a Medical Board observed that the veteran had bilateral 
little finger proximal interphalangeal joint arthritis that 
had most likely existed prior to service, but had been 
aggravated by service.  Thus, with reasonable doubt resolved 
in the veterans favor, the Board concludes that service 
connection is warranted for the residuals of arthritis of the 
proximal interphalangeal joints of the little fingers.


ORDER

Service connection is granted for the residuals of arthritis 
of the proximal interphalangeal joint of the right little 
finger.

Service connection is granted for the residuals of arthritis 
of the proximal interphalangeal joint of the left little 
finger.


REMAND

At the veterans October 1998 hearing at the Board, the 
veterans representative requested that the case be remanded 
in order to afford the veteran current VA examinations of his 
disabilities.  He last underwent an examination of his right 
biceps in March 1996.  He was last afforded an examination of 
his left knee in May 1994.

In June 1998 written argument, the veterans local 
representative asserted that the prior examination reports 
failed to properly account for the veterans functional loss 
due to pain and weakness.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
who have afforded him treatment for his 
left knee and right biceps disabilities 
since 1998.  After obtaining the 
necessary permission from the veteran, 
the RO should obtain copies of all 
treatment records that have not been 
previously obtained and associate them 
with the claims folder.

2.  After copies of all available 
treatment records have been associated 
with the claims file to the extent 
possible, the veteran should be afforded 
a VA orthopedic examination in order to 
determine the extent and degree of 
severity of his service-connected status 
post anterior cruciate ligament 
reconstruction of the left knee and 
ruptured biceps muscle of the right 
(major) arm.  Any indicated tests and 
studies should be performed.  All 
findings and diagnoses should be reported 
in detail.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  Any opinions 
expressed must be accompanied by a 
complete rationale.

The examiner should provide explicit 
responses to the following questions:

(a)  Are degenerative changes 
manifestations of the service-connected 
left knee disability, or otherwise 
related to the service-connected status 
post anterior cruciate ligament 
reconstruction of the left knee?

(b) What are the manifestations of the 
service-connected status post anterior 
cruciate ligament reconstruction of the 
left knee?

(c)  Please report the range of motion of 
the left knee in degrees of arc in all 
planes, along with a description of the 
normal range of motion of knee.

(d) Does the veteran complain of pain 
that he attributes to his service-
connected status post anterior cruciate 
ligament reconstruction of the left knee?  
If so, the examiner should expressly 
comment on the presence or absence of any 
objective manifestations that demonstrate 
functional impairment due to pain 
attributable to the status post anterior 
cruciate ligament reconstruction of the 
left knee, such as pain on movement, 
swelling, deformity or atrophy of disuse 
or any other objective finding that 
supports or does not support the level of 
subjective complaints.

(e) Does the veteran exhibit 
incoordination or an impaired ability to 
execute skilled movements smoothly as a 
result of his service-connected status 
post anterior cruciate ligament 
reconstruction of the left knee?  If so, 
the examiner should comment on the 
severity of his incoordination and the 
effect incoordination has on his ability 
to function.

(f) Please comment on the severity of the 
manifestations of the service-connected 
status post anterior cruciate ligament 
reconstruction of the left knee and their 
effect on the ability of the veteran to 
perform average employment in a civil 
occupation.

(g) What are the manifestations of the 
service-connected ruptured biceps muscle 
of the right arm?

(h) Please specify the degree of 
resulting limitation of motion of any 
part of the arm resulting from the 
ruptured biceps, if any.

(i)  Please characterize the injury to 
Muscle Group V as severe, 
moderately severe, moderate, or 
slight, to the extent possible.

(j) Does the veteran complain of pain 
that he attributes to his service-
connected ruptured biceps muscle of the 
right arm?  If so, the examiner should 
expressly comment on the presence or 
absence of any objective manifestations 
that demonstrate functional impairment 
due to pain attributable to the ruptured 
biceps muscle of the right arm, such as 
pain on movement, swelling, deformity or 
atrophy of disuse or any other objective 
finding that supports or does not support 
the level of subjective complaints.

(k) Does the veteran exhibit 
incoordination or an impaired ability to 
execute skilled movements smoothly as a 
result of his service-connected ruptured 
biceps muscle of the right arm?  If so, 
the examiner should comment on the 
severity of his incoordination and the 
effect incoordination has on his ability 
to function.

(l) Please comment on the severity of the 
manifestations of the service-connected 
ruptured biceps muscle of the right arm 
and their effect on the ability of the 
veteran to perform average employment in 
a civil occupation.

4.  The RO should review the examination 
report to ensure complete compliance with 
this remand, to include all requested 
findings and opinions.  Otherwise, the 
report must be returned to the examiner 
for corrective action.

5.  Thereafter, the RO should 
readjudicate the claims for increased 
evaluations for status post anterior 
cruciate ligament reconstruction of the 
left knee and ruptured biceps muscle of 
the right (major) arm, with consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1998).  Further, the RO 
should consider the applicability of the 
Courts decision in Esteban v. Brown, 6 
Vet. App. 259 (1994), with respect to the 
veterans entitlement to separate ratings 
for his left knee disability.  In this 
regard, should the RO find that the knee 
disability involves arthritis, a 
determination of whether a separate 
rating is in order for this condition 
should be made within the analytical 
framework provided by the General 
Counsels holding in VAOPGCPREC 23-97.

If the benefits sought on appeal continue to be denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
receives further notice.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
